UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
K.A., et al.,

                                Plaintiffs,

         against
                                                     CIVIL ACTION NO.: 18 Civ. 3858 (ALC) (SLC)

                                                                  DISCOVERY ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, March 24, 2020, the Court GRANTS

Defendants’ request for a preliminary stay of discovery pending Judge Carter’s ruling on

Defendants’ request for a Summary Judgment briefing schedule. (ECF No. 60). After Judge Carter

rules on Defendants’ request, the Court will revisit the other requests contained in the Letter

Motions at ECF Nos. 59 and 61.



Dated:             New York, New York
                   March 24, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
